Title: To Thomas Jefferson from John Hollins, 14 December 1804
From: Hollins, John
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Balto 14th: Decem. 1804
                  
                  Yesterday brought me your acceptable favor of the 12th, soon after its receipt The Revd. Mr. Glendy called upon me & to whom I handed the same; I confess it woud have given me much pleasure to have accompanied him to Washington, but from the contents of your letter I delay for the present that Journey, altho’ I regret the satisfaction & pleasure which I loose by not being with you tomorrow agreeably to your genteel & friendly invitation.
                  Mr. Glendy is accompanied by my particular friend Thos. Addis Emmet Esqr. who is the bearer of this, as a man of the world, & a Gentleman worthy of your acquaintance. I use the freedom to introduce him, pledging myself you will be pleased therewith.— Accept my very best thanks for the very prompt attention, you have at all times been pleased to shew to my addresses, and believe me sincerely yours
                  
                     Jno Hollins 
                     
                  
               